Upon a petition to rehear,
Deaderick, C. J.,
said :
Complainant, Briggs, has presented a petition for rehearing as to one point. In the opinion heretofore delivered, it is held that complainant did' not appeal from the judgment of the circuit court, and was legally bound to pay only the amount of said judgment and costs thereon, and that this was the extent to which he had a right to a decree against any of the defendants, notwithstanding he paid the full amount of the Supreme Court judgment, which was for a larger amount than the judgment of the circuit court.
It is insisted that in order to entitle himself to *243substitution to tbe rights of Franklin, the creditor, against Mrs. Horne, the surety in the appeal bond, and others bound with him, complainant was compelled to pay the whole amount of said Supreme Court judgment before subrogation can take place. And section 266, Brandt on Surety, is cited in support of this proposition. That section does say, that as a general rule subrogation cannot be enforced until the whole debt is paid to the creditor, nor can there be an assignment of an entire debt to a surety, by operation of law, where the. surety had paid but a part, and still owes a balance to the creditor, nor an assignment pro tanto, the effect of which would be to give distinct interests in the same debt to creditor and surety. In this section it is said: “It would not subserve the ends of justice to consider the assignment of, an entire debt to a surety as effected, by operation of law, where he had paid but a part of it, and still owed a balance to the creditor.” A surety is entitled to be subrogated to the amount of his own indebtedness, which he has paid, although it may be less than the whole indebtedness of said co-surety, subject to the creditor’s right, and not in hostility to . it, and the rule that he can’t have subrogation until the whole debt is paid, assumes that he is liable for the whole debt, which is obviously correct, for he should not be allowed to pay part and take the benefit of the whole.
It is argued that the complainant was compelled to pay to the creditor the whole debt before subro-gation could be enforced. But does it follow that *244■when he thus pays more than the creditor had any legal right to claim off him, that’ he can compel the other surety to account to him for it? A surety ordinarily has no greater rights against a co-surety than the creditor has against them both: Brandt on Sur., sec. 232.
The amount paid by complainant was in excess of the judgment in the circuit court, and to the amount of this excess was a payment of a sum due from defendants in the Supreme 'Court judgment, for which the complainant was not liable, and was therefore to that extent the voluntary and officious payment of the debt of another, for which he cannot have contribution from other sureties for same debt.
The decree heretofore directed to be entered will in this respect remain undisturbed, and complainant’s petition for rehearing will be dismissed, as the exceptions filed by Mrs. Horne to holding her liable for any part of the judgment may be allowed so far as valid in part, though not allowed to the extent-claimed.
Mrs. Horne has also presented a petition to rehear, and insists that her sixth exception was improperly disallowed. That exception, we gather from the opinion delivered in this cause, the exceptions themselves not now being with the record, that Hob-son’s bond did not cover the date at which the default occurred. This has reference to Thomas Hob-son’s bond to Hinton, made an exhibit to Hinton’s deposition, and bearing date April 1, 1864.
This bond is signed by Thos. Hobson, Reuben *245Tally, E. A. Horn, E. P. Fort and N. Hobson, and has a one dollar United States revenue stamp attached. Hinton does state that the above named parties were sureties of Thos. Hobson at the time of rendition of the judgment in the circuit court against him and his sureties, and exhibits the bond as stated, and said bond was assumed by the Referees and by this court in the opinion, to be the bond under which the' default occurred. But a more careful examination of the record satisfies us that this was a mistake.
Complainant in his bill ’alleges that “ on the 10th. of April, 1862, said Hinton appointed Thomas Hob-son one of his deputies, and took from him a bond in the penalty of ten thousand dollars for the faithful performance of his duties as deputy sheriff, with Nicholas Hobson and Reuben Tally, now . deceased, as his sureties.” The bill then-alleges that on June 2, 1862, a venditioni exponas was issued from the circuit court of Davidson .county, and placed in the hands of said Thomas Hobson, who made an insufficient return thereon, for which judgment was rendered against Hinton and his sureties in favor of Wm. Franklin.
Again, it is alleged in the bill that in 1870 Hinton took judgment over against Thomas Hobson and Nicholas Hobson, his surety for $1,688.52, and costs $5.90, and that Reuben Tally, the other surety, was dead. These averments and specifications satisfy us that the facts charged were ascertained upon inspection -of the record, and that the bond under *246which, the default occurred was the bond for $10,000, dated April 1, 1862, and to which N. Hobson and Tally were the only sureties. That Hinton obtained judgment on this bond, and having the other bond in his possession with Hobson, Tally, Horn and Fort, dated April 1, 1864, for $20,000,. executed during his second term of office, he exhibited that with ■ his deposition. Another circumstance to show this bond was executed after April 10, 1862, is that a United States revenue stamp was attached to it, such stamps not being in use here at the alleged date of the first bond.
The decree will be accordingly so modified as to declare that Horn was not one of Thomas Hobson’s sureties at the time of his default. In all other respects the former- opinion of the court will be adhered to, and the petition to rehear filed.